Citation Nr: 0710763	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral 
conjunctivitis.

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain
INTRODUCTION

The veteran had active service from June 1980 to August 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on the right knee claim.  A 
December 1980 service medical record reports the veteran's 
complaint of tingling and pain in his right knee.  The 
veteran was then assessed with "old Osgood-Schlatter s."  
The record noted that the condition should be observed.  
There are no additional service medical records reporting a 
right knee condition.  A November 1998 VA treatment record 
subsequently reported the veteran's complaint of pain in 
bilateral knees, worse in the right knee.  The record reports 
the veteran's history of "doing a lot of jumping in the 
military."  The examiner assessed the veteran with "knee 
pain - probable patellofemoral disease vs. early 
[osteoarthritis] with significant stress on knees while in 
military (jumping)."  At his November 2005 Travel Board 
hearing, the veteran testified that he did not have treatment 
for is knees in the last couple of years, but that he still 
had problems with his knees.  Based on the evidence of an in-
service incurrence of a right knee disability and the 
November 1998 opinion, a VA examination and opinion are 
needed to determine if the veteran has a current disability 
due to service.  See 38 C.F.R. § 3.159(c)(4).  

Further development is also needed on the bilateral 
conjunctivitis claim.  Records indicate the veteran's history 
of pre-service injury to the right eye, with records 
reporting surgical repair of the iris in October 1973 and 
treatment for getting hot grease in the right eye in January 
1981.  Service records dating in March 1981 report complaints 
of right eye irritation and twitching, with subsequent 
service treatment records, dating in April 1981, reporting 
that the veteran's conjunctivas were inflamed and that the 
veteran had a chronic disorder of the right eye.  An April 
1981 ophthalmology consultation record noted the veteran had 
corneal and sclera abrasions in his right eye.  A January 
1983 service medical record reported the veteran's history of 
discharge with pain in the left eye after a fight; the 
veteran was assessed with a corneal abrasion.  A January 1989 
treatment record reports a diagnosis of conjunctivitis, with 
subsequent diagnoses in July 1990, July 1999, December 2003, 
and July 2005.  A VA examination is needed to determine if 
there is a relationship between the veteran's current 
diagnosis of conjunctivitis and the findings in service.  See 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
orthopedic examination to determine if he 
has a current right knee disability.  If 
a right knee disability is diagnosed, the 
examiner should state whether it is at 
least as likely as not (i.e. to at least 
a 50-50 degree of probability) that the 
disability is related to service.  The 
examiner should explain the reason(s) for 
the opinion(s).  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

2.  The veteran should be afforded a VA 
eye examination to determine the 
relationship between the veteran's 
chronic conjunctivitis and service.  The 
examiner should state whether it is at 
least as likely as not that the 
disability was incurred or aggravated 
(that is, the disorder preexisted entry 
into service and increased in disability 
during service) during service.  The 
examiner should explain the reason(s) for 
the opinion(s).  The claims folder and a 
copy of this remand should be made 
available to the examiner for review. 

3.  Following any additional development 
deemed appropriate, the veteran's claims 
should again be reviewed, to include 
consideration of all new evidence.  If 
the benefits sought are not granted, the 
RO should issue a supplemental statement 
of the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claims should be returned 
to the Board for further appellate 
review.  The Board intimates no opinion 
as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




